     Case 3:21-cv-00094-HDM-WGC Document 26 Filed 08/11/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9     HARPREET SINGH,                                Case No. 3:21-cv-00094-HDM-WGC
10                                   Plaintiff,
            v.                                                     ORDER
11
       ROOP SINGH and DHALIWAL, INC.,
12
                                 Defendants.
13

14         Before the court is the defendants’ motion to dismiss (ECF

15    No. 11). The plaintiff has opposed or, in the alternative, moved

16    to strike the motion to dismiss (ECF No. 16). The defendants have

17    filed a reply (ECF No. 24).

18         The complaint in this action alleges several causes of action,

19    including     a     federal     claim   of      human   trafficking/peonage       in

20    violation of 18 U.S.C. §§ 1589 and 1592 and several state law

21    claims. The complaint claims this court has jurisdiction on the

22    grounds of both diversity and federal question jurisdiction. The

23    defendants        now   move    to   dismiss      the   complaint    for   lack   of

24    jurisdiction and failure to state a claim. The defendants first

25    assert     that    diversity      jurisdiction       does   not   exist    because,

26    assuming as true their version of events, the amount in controversy

27    cannot be met. Next, the defendants assert that although the

28    federal human trafficking claim would otherwise provide the court


                                                  1
     Case 3:21-cv-00094-HDM-WGC Document 26 Filed 08/11/21 Page 2 of 5


 1    with subject matter jurisdiction, that claim is insufficiently

 2    pled. The court addresses first the human trafficking claim.

 3            Under § 1589, it is unlawful to

 4            knowingly provide[] or obtain[] the labor or services of
              a person by any one of, or by any combination of, the
 5            following means—(1) by means of force, threats of force,
              physical restraint, or threats of physical restraint to
 6            that person or another person; (2) by means of serious
              harm or threats of serious harm to that person or another
 7            person; (3) by means of the abuse or threatened abuse of
              law or legal process; or (4) by means of any scheme,
 8            plan, or pattern intended to cause the person to believe
              that, if that person did not perform such labor or
 9            services, that person or another person would suffer
              serious harm or physical restraint.
10
      A defendant “is guilty of forced labor if he intends to cause a
11
      person in his employ to believe that if she does not continue to
12
      work,    she   will   suffer   the   type   of   serious   harm—physical   or
13
      nonphysical, including psychological, financial, reputation harm—
14
      that would compel someone in her circumstances to continue working
15
      to avoid that harm.” United States v. Dann, 652 F.3d 1160, 1169–
16
      70 (9th Cir. 2011). A violation of § 1589 requires two things: (1)
17
      the threat of harm must be serious – that is, “the threat,
18
      considered from the vantage point of a reasonable person in the
19
      place of the victim, must be ‘sufficiently serious’ to compel that
20
      person to remain”; and (2) there must be scienter – that is, “the
21
      employer intended the victim to believe that such harm would befall
22
      her” if she did not continue to work. Id. Both of these elements
23
      must be alleged in the complaint to sufficiently state a § 1589
24
      violation. See Mallela v. Cogent Infotech Corp., 2020 WL 2541860,
25
      at *4 (W.D. Pa. 2020) (unpublished disposition).
26
              Section 1592 makes it unlawful to
27
              knowingly destroy[], conceal[], remove[], confiscate[],
28            or possess[] any actual or purported passport or other

                                             2
     Case 3:21-cv-00094-HDM-WGC Document 26 Filed 08/11/21 Page 3 of 5


              immigration document, or any other actual or purported
 1            government identification document, of another person--
              (1) in the course of a violation of [§ 1589] . . . ; (2)
 2            with intent to violate [§ 1589] . . . ; or (3) to prevent
              or restrict or to attempt to prevent or restrict, without
 3            lawful authority, the person’s liberty to move or
              travel, in order to maintain the labor or services of
 4            that person, when the person is or has been a victim of
              a severe form of trafficking in persons, as defined in
 5            section 103 of the Trafficking Victims Protection Act of
              2000. . . .
 6
              A violation of § 1592, referred to as “document servitude,”
 7
      also requires the defendant to have acted knowingly, i.e., the
 8
      defendant must have intended to obtain the plaintiff’s forced labor
 9
      by the withholding of the documents. Dann, 652 F.3d at 1173.
10
              The defendants assert that the plaintiff has not alleged they
11
      intentionally violated the relevant statutes. The defendants also
12
      argue that no plausible claim of human trafficking has been pled.
13
              The   complaint    alleges     that   the   defendants   obtained   the
14
      plaintiff’s labor “by a combination of force, threats of force
15
      (including the threat, implicit or explicit, to use a firearm),
16
      threats of deportation, mental abuse and isolation, [and] the
17
      withholding of [his immigration] documents. . . .” (Compl. 3). It
18
      further asserts the “[d]efendants knowingly, or with reckless
19
      disregard, derived financial benefit from plaintiff’s labor, which
20
      . . . was obtained through a combination of force, intimidation,
21
      threats of serious harm, physical abuse, and the withholding of
22
      plaintiff’s immigration documents in conjunction with threats of
23
      deportation.” (Id.)        The complaint later specifies that Roop Singh
24
      “beat     plaintiff;      threatened    plaintiff     with   a   gun;   refused
25
      plaintiff access to him immigration documents . . . ; isolated
26
      plaintiff; forced plaintiff to work excessive hours; and otherwise
27
      physically      and    psychologically        intimidated    and    terrorized
28


                                               3
     Case 3:21-cv-00094-HDM-WGC Document 26 Filed 08/11/21 Page 4 of 5


 1    plaintiff – to the point at which plaintiff’s ability to function

 2    as a rational and healthy person was markedly diminished.” (Id. at

 3    4).    It   also     later    alleges    that   at    least     twice,    Roop     Singh

 4    repeatedly struck “plaintiff in a violent manner for the purpose

 5    of punishing plaintiff and/or terrorizing plaintiff, i.e., so as

 6    to maintain and enhance his ability to control plaintiff,” on “a

 7    number of occasions . . . caused plaintiff to apprehend he was

 8    about to be struck,” and on “several occasions . . . threatened

 9    plaintiff with a firearm.” (Compl. 5).

10           The complaint sufficiently alleges serious harm – that is,

11    threats or actions that, “considered from the vantage point of a

12    reasonable person in the place of the victim, [were] ‘sufficiently

13    serious’        to   compel    that   person    to    remain”    working     for     the

14    defendant. The defendants do not in fact dispute that serious harm

15    has been alleged. Rather, the defendants argue that the plaintiff’s

16    version of events is simply not true and that under the facts as

17    they actually were, the plaintiff cannot state a human trafficking

18    claim.      A    factual      argument   such    as    this,     however,    is     not

19    appropriately resolved on a motion to dismiss and is not a proper

20    basis for dismissal of the claim.

21           As to scienter, the court concludes that this element has

22    been     sufficiently         alleged.   The    complaint       asserts     that    the

23    defendants acted knowingly in order to control the plaintiff and

24    obtain his free or underpaid labor. Accordingly, the complaint

25    sufficiently sets forth claim of violation of 18 U.S.C. § 1589 and

26    § 1592.

27           The remainder of the defendants’ arguments, with respect to

28    both    the     human   trafficking/peonage          claim    and   the   amount     in


                                                 4
     Case 3:21-cv-00094-HDM-WGC Document 26 Filed 08/11/21 Page 5 of 5


 1    controversy, depend on disputed facts that are not appropriately

 2    resolved on a motion to dismiss.

 3         In accordance with the foregoing, the motion to dismiss (ECF

 4    No. 11) is hereby DENIED WITHOUT PREJUDICE to renew at the close

 5    of discovery as a motion for summary judgment. The plaintiff’s

 6    motion to strike the motion to dismiss (ECF No. 16) is therefore

 7    DENIED AS MOOT.

 8         IT IS SO ORDERED.

 9         DATED: this 11th day of August, 2021.

10

11                                                                     ____
                                              UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                          5
